               Case 19-11509-JTD             Doc 117         Filed 08/07/19     Page 1 of 58



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                     )
In re:                                               )   Chapter 11
                                                     )
RUI HOLDING CORP., et al., 1                         )   Case No. 19-11509 (JTD)
                                                     )
                          Debtors.                   )   (Jointly Administered)
                                                     )
                                                     )   Related to Docket Nos. 5 and 43

          FINAL ORDER (I) AUTHORIZING POSTPETITION FINANCING,
  (II) AUTHORIZING USE OF CASH COLLATERAL, (III) GRANTING LIENS AND
       PROVIDING SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS,
(IV) GRANTING ADEQUATE PROTECTION, (V) MODIFYING AUTOMATIC STAY,
                   AND (VI) GRANTING RELATED RELIEF

         Upon the motion, dated July 7, 2019 [Docket No. 5] (the “DIP Motion”) of Restaurants

Unlimited, Inc. (“Restaurants Unlimited”), Restaurants Unlimited Texas, Inc., and RU Corp.

(collectively, the “Borrowers”) 2 and RUI Holding Corp. (“Guarantor”), each as a debtor and

debtor in possession (collectively, the “Debtors”) in the above-captioned Chapter 11 cases

(collectively, the “Cases”), seeking entry of an interim and a final order (this “Final Order”)

pursuant to sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d), 364(e), and 507

of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001,

6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and

Rule 4001-2 of the Local Rules for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), inter alia:


         1
                  The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’
respective federal tax identification numbers, are as follows: RUI Holding Corp. (6192); RU Corp. (8259);
Restaurants Unlimited, Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’ headquarters and
mailing address is: 411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the
following names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company;
Prime Rib + Chocolate Cake; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.
         2
                  Capitalized terms used but not defined herein shall have the meanings given to them in the DIP
Motion or the DIP Agreement, as applicable.


                                                         1
             Case 19-11509-JTD         Doc 117      Filed 08/07/19   Page 2 of 58



                      (i)     authorizing the Debtors to obtain senior secured postpetition

financing on a superpriority basis consisting of a senior secured superpriority term loan facility

in the aggregate principal amount of $10,000,000 (the “DIP Facility,” and the loans under the

DIP Facility, the “DIP Loans”) pursuant to the terms and conditions of that certain Debtor-in-

Possession Credit Agreement (as the same may be amended, restated, supplemented, or

otherwise modified from time to time, the “DIP Agreement”), by and among the Borrowers, the

Guarantor, Fortress Credit Co LLC, as agent (in such capacity, the “DIP Agent”), for and on

behalf of the lenders party thereto from time to time (collectively, the “DIP Lenders”), and the

DIP Lenders, substantially in the form of Exhibit B, attached to the DIP Motion;

                      (ii)    authorizing the Debtors to execute and deliver the DIP Agreement,

the other Loan Documents (as defined in the DIP Agreement) and any other agreements and

documents related thereto (collectively with the DIP Agreement and the Loan Documents, the

“DIP Documents”) and to perform such other acts as may be necessary or desirable in

connection with the DIP Documents;

                      (iii)   granting the DIP Facility and all obligations owing thereunder and

under the DIP Documents to the DIP Agent and DIP Lenders and all other “Obligations” as

described in the DIP Agreement (collectively, the “DIP Obligations”) allowed superpriority

administrative expense claim status in each of the Cases and any Successor Cases (as defined

herein);

                      (iv)    granting to the DIP Agent, for the benefit of the DIP Lenders and

the other Secured Parties (as defined in the DIP Agreement) (the “DIP Secured Parties”),

automatically perfected security interests in and liens on all of the DIP Collateral (as defined

herein), including, without limitation, all property constituting “Cash Collateral” as defined in




                                                2
              Case 19-11509-JTD           Doc 117    Filed 08/07/19    Page 3 of 58



section 363(a) of the Bankruptcy Code, which liens shall be subject to the priorities set forth

herein;

                       (v)     authorizing the Debtors to pay the principal, interest (if

applicable), fees, expenses and other amounts payable under the DIP Documents as such become

due, including, without limitation, continuing commitment fees, closing fees, audit fees,

appraisal fees, monitoring fees, liquidator fees, structuring fees, administrative agent’s fees, the

reasonable fees and disbursements of the DIP Agent’s and DIP Lenders’ attorneys, advisors,

accountants and other consultants, all as provided in, and in accordance with, the DIP

Documents;

                       (vi)    authorizing the Debtors to use the proceeds of the DIP Facility in

accordance with the Budget (as defined below);

                       (vii)   authorizing the Debtors to use the Prepetition Collateral, including

the Cash Collateral (as defined below) of the Prepetition Secured Parties under the Prepetition

Loan Documents, and providing adequate protection to the Prepetition Secured Parties for any

diminution in value of their respective interests in the Prepetition Collateral, including the Cash

Collateral;

                       (viii) authorizing the Debtors to waive and be prohibited from asserting

any surcharge claim, under section 506(c) of the Bankruptcy Code or otherwise, for any costs

and expenses incurred in connection with the preservation, protection or enhancement of, or

realization by the DIP Lenders or the Prepetition Secured Parties upon the DIP Collateral or the

Prepetition Collateral (as applicable);

                       (ix)    authorizing not subjecting the DIP Lenders or the Prepetition

Secured Parties to the equitable doctrine of “marshaling” or any other similar doctrine with




                                                 3
              Case 19-11509-JTD         Doc 117      Filed 08/07/19     Page 4 of 58



respect to the DIP Collateral or the Prepetition Collateral (as applicable); and authorizing the

Prepetition Secured Parties to be entitled to all of the rights and benefits of section 552(b) of the

Bankruptcy Code, and for the “equities of the case” exception under section 552(b) to not apply

to the Prepetition Secured Parties with respect to proceeds, products, offspring, or profits of any

of the Prepetition Collateral; and

                       (x)     modifying the automatic stay imposed by section 362 of the

Bankruptcy Code to the extent necessary to implement and effectuate the terms and provisions of

the DIP Documents and this Final Order.

       The Court having considered the DIP Motion, the exhibits attached thereto, the

Declaration of David Bagley, Chief Restructuring Officer of the Debtors, in Support of Chapter

11 Petitions and First Day Motions [Docket No. 17] (the “First Day Declaration”), the

Declaration of David Bagley, Chief Restructuring Officer of the Debtors, in Support of the

Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to

Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral, (III)

Granting Liens and Providing Superpriority Administrative Expense Status, (IV) Granting

Adequate Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a

Final Hearing, and (VII) Granting Related Relief [Docket No. 6] (the “Bagley Declaration”), and

the evidence submitted and argument made at the interim hearing held on July 9, 2019

(the “Interim Hearing”) and the final hearing held on August 7, 2019 (the “Final Hearing”); and

the Court having entered the Interim Order (I) Authorizing Postpetition Financing, (II)

Authorizing Use of Cash Collateral, (III) Granting Liens and Providing Superpriority

Adminisrtative Expense Status, (IV) Granting Adequate Protection, (V) Modifying Automatic

Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 43] (the




                                                 4
                Case 19-11509-JTD             Doc 117        Filed 08/07/19        Page 5 of 58



“Interim Order”); and notice of the Final Hearing having been given in accordance with

Bankruptcy Rules 2002, 4001(b), (c) and (d), and all applicable Local Rules; and the Final

Hearing having been held and concluded; and all objections, if any, to the final relief requested

in the DIP Motion having been withdrawn, resolved or overruled by the Court; and it appearing

that approval of the final relief requested in the DIP Motion is necessary to avoid immediate and

irreparable harm to the Debtors and their estates, and otherwise is fair and reasonable and in the

best interests of the Debtors, their estates and all parties-in-interest, and is essential for the

continued operation of the Debtors’ businesses and the preservation of the value of the Debtors’

assets; and it appearing that the Debtors’ entry into the DIP Agreement is a sound and prudent

exercise of the Debtors’ business judgment; and after due deliberation and consideration, and

good and sufficient cause appearing therefor;

BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING AND

THE FINAL HEARING, THE COURT MAKES THE FOLLOWING FINDINGS OF

FACT AND CONCLUSIONS OF LAW: 3

                  A.       Petition Date. On July 7, 2019 (the “Petition Date”), each of the Debtors

filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the United

States Bankruptcy Court for the District of Delaware (the “Court”).

                  B.       Debtors in Possession. The Debtors have continued in the management

and operation of their businesses and properties as debtors in possession pursuant to sections

1107 and 1108 of the Bankruptcy Code.




         3
           The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
extent any of the following conclusions of law constitute findings of fact, they are adopted as such.


                                                         5
               Case 19-11509-JTD        Doc 117       Filed 08/07/19    Page 6 of 58



               C.      Jurisdiction and Venue. This Court has jurisdiction over the Cases, the

DIP Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Venue for the Cases and proceedings on the DIP Motion is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

               D.      Committee Formation. As of the date hereof, the United States Trustee

for the District of Delaware (the “U.S. Trustee”) has not appointed an official committee of

unsecured creditors in these Cases pursuant to section 1102 of the Bankruptcy Code (a

“Creditors’ Committee”).

               E.      Notice. Proper, timely, adequate, and sufficient notice of the DIP Motion,

the Final Hearing, the Interim Order and this Final Order have been provided under the

circumstances and in accordance with the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules.

               F.      Debtors’ Stipulations. Subject to and without prejudice to the rights of

parties-in-interest as set forth in paragraph 43 herein, the Debtors, on their behalf and on behalf

of their estates, admit, stipulate, acknowledge, and agree as follows (paragraphs F(i) through

F(vii) below are referred to herein, collectively, as the “Debtors’ Stipulations”):

                       (i)     Prepetition Credit Facility. The Prepetition Lenders (as defined

below) extended a first priority senior secured revolving credit and term loan facility (the

“Prepetition Facility”), pursuant to that certain Third Amended and Restated Credit Agreement,

dated as of July 31, 2013 (as amended, restated, amended and restated, waived, supplemented, or

otherwise modified from time to time, the “Prepetition Credit Agreement,” and together with the

other Loan Documents (as defined in the Prepetition Credit Agreement), the “Prepetition Loan

Documents”), among the Borrowers, as borrowers, Fortress Credit Co LLC, as agent (the




                                                  6
              Case 19-11509-JTD         Doc 117       Filed 08/07/19     Page 7 of 58



“Prepetition Agent”), and the lenders party thereto from time to time (the “Prepetition Lenders”

and collectively with the Prepetition Agent and any other holders of Prepetition Secured

Obligations (as defined below), the “Prepetition Secured Parties”). As of the Petition Date, the

Debtors are unconditionally jointly and severally indebted to the Prepetition Secured Parties

pursuant to the Prepetition Loan Documents, without objection, defense, counterclaim, or offset

of any kind, in respect of loans in the aggregate outstanding principal amount not less than

$37,741,726.63 plus accrued and unpaid interest with respect thereto as of the Petition Date, and

any additional fees, costs, expenses (including any attorneys’, financial advisors’, and other

professionals’   fees    and    expenses),    premiums    (if   any),   reimbursement     obligations,

indemnification obligations, contingent obligations, and all other charges of whatever nature,

whether or not contingent, whenever arising, due, or owing, and all other Obligations (as defined

in the Prepetition Credit Agreement) owing under or in connection with the Prepetition Loan

Documents (collectively, the “Prepetition Secured Obligations”).

                        (ii)    Prepetition Secured Party Liens and Collateral. As more fully set

forth in the Prepetition Loan Documents, prior to the Petition Date, the Borrowers and Guarantor

granted to the Prepetition Agent, for the benefit of the Prepetition Secured Parties, valid, binding,

perfected and enforceable first priority liens on, and security interests in, the Prepetition

Collateral (as defined in the DIP Agreement) (the “Prepetition Secured Party Liens”) subject

only to certain exclusions as set forth in the Prepetition Loan Documents.

                        (iii)   Prepetition   Guaranty.    Pursuant     to   the   Prepetition   Loan

Documents, the Guarantor has delivered to the Prepetition Agent an unconditional joint and

several guaranty of the Prepetition Secured Obligations, which guaranty is secured by the

Prepetition Secured Party Liens.




                                                  7
             Case 19-11509-JTD        Doc 117      Filed 08/07/19    Page 8 of 58



                      (iv)   Validity, Perfection and Priority of Prepetition Secured Party

Liens and Prepetition Secured Obligations. Subject to the challenge rights of parties in interest

as set forth in paragraph 43 below, each of the Debtors acknowledges, represents, admits,

stipulates and agrees that: (a) as of the Petition Date, the Prepetition Secured Party Liens were

legal, valid, binding, enforceable, non-avoidable, and properly perfected liens on and security

interests in the Prepetition Collateral; (b) as of the Petition Date, and except as expressly

permitted under the Prepetition Loan Documents, the Prepetition Secured Party Liens were

senior in priority over any and all other liens on, and security interests in, the Prepetition

Collateral; (c) the Prepetition Secured Obligations constitute legal, valid, binding, enforceable

and non-avoidable obligations of the Debtors; (d) no offsets, challenges, objections, defenses,

claims, or counterclaims of any kind or nature to any of the Prepetition Secured Party Liens or

Prepetition Secured Obligations exist, and no portion of the Prepetition Secured Party Liens or

Prepetition Secured Obligations is subject to any challenge or defense including, without

limitation, impairment, set off, right of recoupment, avoidance, attachment, disallowance,

disgorgement, reduction, recharacterization, recovery, subordination (whether equitable,

contractual or otherwise), counterclaims, or cross-claims, pursuant to the Bankruptcy Code or

applicable nonbankruptcy law; and (e) the Debtors and their estates have no (and to the Debtors’

knowledge, no other party or entity has any) claims, objections, challenges, causes of actions,

and/or choses in action, including, without limitation, “lender liability” causes of action or

avoidance claims under chapter 5 of the Bankruptcy Code, whether arising under applicable state

law or federal law (including, without limitation, any recharacterization, subordination,

avoidance, disgorgement, recovery or other claims arising under or pursuant to sections 105,

510, or 542 through 553 of the Bankruptcy Code), against the Prepetition Secured Parties or any




                                               8
                Case 19-11509-JTD            Doc 117        Filed 08/07/19        Page 9 of 58



of their respective affiliates, agents, attorneys, advisors, professionals, officers, directors, and

employees arising out of, based upon, or related to the Prepetition Loan Documents, the

Prepetition Secured Obligations, or the Prepetition Secured Party Liens. As of the Petition Date,

the Debtors are not aware of any liens or security interests over the Prepetition Collateral having

priority over the Prepetition Secured Party Liens, except as expressly permitted under the

Prepetition Loan Documents (solely to the extent such permitted liens were valid, properly

perfected, non-avoidable, and senior in priority to the Prepetition Secured Party Liens as of the

Petition Date, the “Permitted Prior Liens”). 4 The Prepetition Secured Party Liens were granted

to or for the benefit of the Prepetition Secured Parties for fair consideration and reasonably

equivalent value, and were granted contemporaneously with, or covenanted to be provided as

inducement for, the making of the loans and/or commitments and other financial

accommodations secured thereby. The right of a seller of goods to reclaim goods under section

546(c) of the Bankruptcy Code is not a Permitted Prior Lien.

                          (v)      Indemnity. The Prepetition Secured Parties, the DIP Agent and the

DIP Lenders have acted in good faith, and without negligence, misconduct or violation of public

policy or law, in respect of all actions taken by them in connection with or related in any way to

negotiating, implementing, documenting or obtaining requisite approvals of the DIP Facility and

the use of Cash Collateral, including in respect of the granting of the DIP Liens and the Adequate

Protection Liens (as defined below), and any of the other rights, remedies, privileges, benefits

and protections granted hereunder, any challenges or objections to the DIP Facility or the use of

Prepetition Collateral (including Cash Collateral), and all documents related to and all

         4
           Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Lien is
valid, senior, enforceable, prior, perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any
party-in-interest, including, but not limited to the Debtors, the DIP Agent, the Prepetition Agent, the Prepetition
Lenders, or a Creditors’ Committee (if appointed), to challenge the validity, priority, enforceability, seniority,
avoidability, perfection or extent of any alleged Permitted Prior Lien and/or security interests.


                                                        9
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 10 of 58



transactions contemplated by the foregoing, or hereunder. Accordingly, the Prepetition Secured

Parties, the DIP Agent, the DIP Lenders and the other DIP Secured Parties shall be and hereby

are indemnified and held harmless by the Debtors in respect of any claim or liability incurred in

respect thereof or in any way related thereto, except as otherwise expressly provided under the

DIP Documents. No exception or defense in contract, law or equity exists as to any obligation

set forth, as the case may be, in this paragraph F(v), in the Prepetition Loan Documents or in the

DIP Documents, to indemnify and/or hold harmless the Prepetition Secured Parties, the DIP

Agent, the DIP Lenders or the other DIP Secured Parties, as the case may be, and any such

defenses are hereby waived.

                      (vi)    No Control. None of the Prepetition Secured Parties, DIP Agent,

and the DIP Lenders are control persons or insiders of the Debtors or any of their affiliates by

virtue of any of the actions taken with respect to, in connection with, related to, or arising from

this Final Order, the DIP Facility, the DIP Documents and/or the Prepetition Loan Documents.

                      (vii)   Release. The Debtors, on behalf of themselves and their respective

estates, forever and irrevocably release, discharge and acquit the current and former Prepetition

Secured Parties, the DIP Agent, and all current and future DIP Lenders and other DIP Secured

Parties, and each of their respective former, current and future officers, employees, directors,

agents, representatives, owners, members, partners, financial and other advisors and consultants,

legal advisors, shareholders, managers, consultants, accountants, attorneys, affiliates, and

predecessors and successors in interest and assigns (each, a “Releasee” and collectively, the

“Releasees”) of and from any and all claims, demands, liabilities, responsibilities, disputes,

remedies, causes of action, indebtedness and obligations, rights, assertions, allegations, actions,

suits, controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or




                                                10
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 11 of 58



judgments of every type, whether known, unknown, asserted, unasserted, suspected,

unsuspected, accrued, unaccrued, fixed, contingent, pending or threatened including, without

limitation, all legal and equitable theories of recovery, arising under common law, statute or

regulation or by contract, of every nature and description, arising out of, in connection with, or

relating to the Interim Order, this Final Order, the DIP Facility, the DIP Documents, the

Prepetition Credit Facility, the Prepetition Loan Documents and/or the transactions contemplated

hereunder or thereunder including, without limitation, (x) any so-called “lender liability” or

equitable subordination or recharacterization claims or defenses, (y) any and all claims and

causes of action arising under the Bankruptcy Code or applicable non-bankruptcy law, and (z)

any and all claims and causes of action with respect to the validity, priority, perfection or

avoidability of the liens or claims of the Prepetition Secured Parties, the DIP Agent and/or the

DIP Lenders. The Debtors further waive and release any defense, right of counterclaim, right of

set-off, right of recoupment or deduction to the payment of the Prepetition Secured Obligations

and the DIP Obligations which the Debtors may have now or may claim to have against the

Releasees, arising out of, connected with or relating to any and all acts, omissions or events

occurring prior to this Court entering this Final Order.

               G.      Cash Collateral. Any and all of the Debtors’ cash, including cash and

other amounts on deposit or maintained in any account or accounts by the Debtors, and any

amounts generated by the collection of accounts receivable or other disposition of the Prepetition

Collateral existing as of the Petition Date, and the proceeds of any of the foregoing, is the

Prepetition Secured Parties’ cash collateral within the meaning of section 363(a) of the

Bankruptcy Code (the “Cash Collateral”).




                                                 11
               Case 19-11509-JTD       Doc 117        Filed 08/07/19   Page 12 of 58



                H.     Findings Regarding Corporate Authority. Each Debtor has all requisite

corporate power and authority to execute and deliver the DIP Documents to which it is a party

and to perform its obligations thereunder.

                I.     Findings Regarding Postpetition Financing.

                       (i)     Request for Postpetition Financing. The Debtors seek authority on

a final basis to (a) enter into the DIP Facility on the terms described herein and in the DIP

Documents, and (b) use Cash Collateral on the terms described herein to administer their Cases

and fund their operations, in each case on a final basis.

                       (ii)    Priming of the Prepetition Secured Party Liens. The priming of the

Prepetition Secured Party Liens by the DIP Liens under section 364(d) of the Bankruptcy Code,

as contemplated by the DIP Facility and as further described below, will enable the Debtors to

obtain the DIP Facility and to continue to operate their businesses to the benefit of their estates

and creditors. The Prepetition Agent consents to such priming liens on behalf of the Prepetition

Secured Parties, which shall receive adequate protection as set forth in this Final Order pursuant

to sections 361, 363, and 364 of the Bankruptcy Code, for any diminution in value (“Diminution

in Value”) of each of their respective interests in the Prepetition Collateral (including Cash

Collateral).

                       (iii)   Need for Postpetition Financing and Use of Cash Collateral. The

Debtors continue to have a need to use Cash Collateral and to obtain credit pursuant to the DIP

Facility in order to, among other things, enable the orderly continuation of their operations and to

administer and preserve the value of their estates. The ability of the Debtors to maintain

business relationships with their vendors, suppliers and customers, to pay their employees and

otherwise finance their operations requires the availability of working capital from the DIP




                                                 12
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 13 of 58



Facility and the use of Cash Collateral, the absence of either of which would immediately and

irreparably harm the Debtors, their estates, and parties-in-interest. The Debtors do not have

sufficient available sources of working capital and financing to operate their businesses or

maintain their properties in the ordinary course of business without the DIP Facility and

authorized use of Cash Collateral.

                       (iv)    No Credit Available on More Favorable Terms. Given their current

financial condition, financing arrangements, and capital structure, the Debtors have been and

continue to be unable to obtain financing from sources other than the DIP Lenders on terms more

favorable than the DIP Facility. The Debtors are unable to obtain unsecured credit allowable

under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Debtors have

also been unable to obtain: (a) unsecured credit having priority over that of administrative

expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b)

credit secured solely by a lien on property of the Debtors and their estates that is not otherwise

subject to a lien; or (c) credit secured solely by a junior lien on property of the Debtors and their

estates that is subject to a lien. Financing on a postpetition basis is not otherwise available

without granting the DIP Agent (for the benefit of the DIP Secured Parties) the DIP Liens, the

DIP Superpriority Claim and other protections on the terms set forth herein.

                       (v)     Use of Proceeds of the DIP Facility. As a condition to entry into

the DIP Agreement, the extension of credit under the DIP Facility and the authorization to use

Cash Collateral, the DIP Agent, the DIP Lenders and the Prepetition Secured Parties require, and

the Debtors have agreed, that proceeds of the DIP Facility shall be used, in each case in a manner

consistent with the terms and conditions of this Final Order and the DIP Documents and in

accordance with the budget (as the same may be modified from time to time consistent with the




                                                 13
                Case 19-11509-JTD             Doc 117         Filed 08/07/19   Page 14 of 58



terms of this Final Order and the DIP Documents and subject to such variances as permitted in

the DIP Agreement, and as set forth in paragraph 20 hereof, the “Budget”), 5 solely for: (a)

working capital, (b) other general corporate purposes of the Borrowers (as defined in the DIP

Agreement); (c) permitted payment of costs of administration of the Cases; (d) payment of the

Adequate Protection Fees; and (e) payment of such other prepetition obligations as the DIP

Agent and DIP Lenders shall agree or the Court shall approve.

                           (vi)     Application of Proceeds of DIP Collateral. As a condition to entry

into the DIP Agreement, the extension of credit under the DIP Facility and authorization to use

Cash Collateral, the Debtors, the DIP Agent, the DIP Lenders and the Prepetition Agent on

behalf of the Prepetition Secured Parties have agreed that as of and commencing on the date of

the Interim Hearing, the Debtors have applied and shall continue to apply the proceeds of DIP

Collateral in accordance with the Interim Order and this Final Order.

                  J.       Adequate Protection. The Prepetition Agent on behalf of the Prepetition

Secured Parties has negotiated in good faith regarding the Debtors’ use of the Prepetition

Collateral (including the Cash Collateral) to fund the administration of the Debtors’ estates and

continued operation of their businesses, in accordance with the terms hereof. The Prepetition

Agent on behalf of the Prepetition Secured Parties has agreed to permit the Debtors to use the

Prepetition Collateral, including the Cash Collateral, in accordance with the terms and conditions

set forth herein, including the protections afforded parties acting in “good faith” under section

363(m) of the Bankruptcy Code. The Prepetition Secured Parties are entitled to the adequate

protection as and to the extent of any Diminution in Value of their respective interests in the

Prepetition Collateral. Based on the DIP Motion and on the record presented to the Court at the

Interim Hearing and the Final Hearing, the terms of the proposed adequate protection
       5
           A copy of the Budget is attached hereto as Exhibit 1.


                                                         14
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 15 of 58



arrangements and of the use of the Prepetition Collateral (including the Cash Collateral) are fair

and reasonable, reflect the Debtors’ prudent exercise of business judgment and constitute

reasonably equivalent value and fair consideration for the Prepetition Agent’s consent to the use

of the Prepetition Collateral (including Cash Collateral); provided, that nothing in the Interim

Order, this Final Order, or the other DIP Loan Documents shall (x) be construed as a consent or

admission by any Prepetition Secured Party that it would be adequately protected in the event

debtor in possession financing is provided by a third party (i.e., other than the DIP Lenders) or a

consent to the terms of any other such financing, including the consent to any lien encumbering

the Prepetition Collateral (whether senior or junior) or to the use of Cash Collateral (except

under the terms hereof), or (y) prejudice, limit or otherwise impair the rights of the Prepetition

Agent (for the benefit of the Prepetition Secured Parties) to seek new, different or additional

adequate protection under any circumstances. Pursuant to sections 361, 363, 364 and 507(b) of

the Bankruptcy Code, as adequate protection, the Prepetition Secured Parties, as applicable, will

receive adequate protection liens and superpriority claims, as more fully set forth herein.

               K.      Sections 506(c) and 552(b). In light of (i) the DIP Agent’s and DIP

Lenders’ agreement to subordinate their liens and superpriority claims, as applicable, to the

Carve Out; and (ii) the Prepetition Secured Parties’ agreement that their liens shall be

subordinate to the Carve Out, the DIP Liens (to the extent provided herein) and the DIP

Superpriority Claims (as defined below), the DIP Agent, the DIP Lenders and the Prepetition

Secured Parties are each entitled to (a) a waiver of any “equities of the case” exception under

section 552(b) of the Bankruptcy Code, and (b) a waiver of the provisions of section 506(c) of

the Bankruptcy Code.




                                                15
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 16 of 58



               L.      Good Faith of the DIP Agent and DIP Lenders.

                       (i)    Willingness to Provide Financing. The DIP Lenders have indicated

a willingness to provide financing to the Debtors subject to: (a) entry of the Interim Order and

this Final Order; (b) approval of the terms and conditions of the DIP Facility and authorization to

execute and deliver the DIP Documents; (c) satisfaction of the closing conditions set forth in the

DIP Documents; and (d) findings by this Court that the DIP Financing is essential to the Debtors’

estates, that the DIP Agent and DIP Lenders are extending credit to the Debtors pursuant to the

DIP Documents in good faith, and that the DIP Agent’s and DIP Lenders’ claims, superpriority

claims, security interests and liens and other protections granted pursuant to the Interim Order,

this Final Order, and the DIP Documents will have the protections provided by section 364(e) of

the Bankruptcy Code.

                       (ii)   Business Judgment and Good Faith Pursuant to Section 364(e).

The terms and conditions of the DIP Facility and the DIP Documents, and the fees paid and to be

paid thereunder, are fair, reasonable, and the best available to the Debtors under the

circumstances, are ordinary and appropriate for secured financing to debtors in possession,

reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary duties,

and are supported by reasonably equivalent value and consideration. The terms and conditions

of the DIP Facility and the use of Cash Collateral were negotiated in good faith and at arms’

length among the Debtors, DIP Agent and the DIP Lenders, with the assistance and counsel of

their respective advisors. Use of Cash Collateral and credit to be extended under the DIP

Facility shall be deemed to have been allowed, advanced, made, or extended in good faith by the

DIP Agent and the DIP Lenders within the meaning of section 364(e) of the Bankruptcy Code.




                                                16
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 17 of 58



               M.      Immediate Entry. Sufficient cause exists for immediate entry of this

Final Order pursuant to Bankruptcy Rule 4001(c)(2).

               N.      Final Hearing. Notice of the Final Hearing and the relief requested in the

DIP Motion has been provided by the Debtors, whether by facsimile, electronic mail, overnight

courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee, (ii) those

entities or individuals included on the Debtors’ list of 30 largest unsecured creditors on a

consolidated basis, (iii) counsel to the Prepetition Agent and DIP Agent and counsel to NXT; and

(iv) all other parties entitled to notice under the Local Rules. The Debtors have made reasonable

efforts to afford the best notice possible under the circumstances.

       Based upon the foregoing findings and conclusions, the DIP Motion, the Bagley

Declaration, the First Day Declaration and the record before the Court with respect to the DIP

Motion, and after due consideration and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED that:

               1.      Final Financing Approved. The DIP Motion is granted as set forth herein,

the Final Financing (as defined herein) is authorized and approved, and the use of Cash

Collateral on a final basis is authorized, subject to the terms and conditions set forth in the DIP

Documents and this Final Order. All objections to the DIP Motion and this Final Order to the

extent not withdrawn, waived, settled or resolved are hereby denied and overruled.

DIP Facility Authorization

               2.      Authorization of the DIP Financing. The Final Financing is hereby

approved on a final basis.       The Debtors are expressly and immediately authorized and

empowered on a final basis to continue incurring and performing the DIP Obligations in

accordance with, and subject to, the terms of this Final Order and the DIP Documents, and to

continue delivering all instruments, certificates, agreements, and documents which may be


                                                 17
             Case 19-11509-JTD         Doc 117       Filed 08/07/19     Page 18 of 58



required or necessary for the performance by the Debtors under the DIP Facility and the creation

and perfection of the DIP Liens (as defined herein) described in and provided for by the Interim

Order, this Final Order, and the DIP Documents, including, without limitation, the Guarantor

providing its joint and several unconditional guarantee of all of the DIP Obligations. The Debtors

are hereby authorized on a final basis to continue paying, in accordance with the Interim Order

and this Final Order, the principal, interest (including PIK interest), fees, expenses and other

amounts described in the DIP Documents and all other documents comprising the DIP Facility as

such become due and without need to obtain further Court approval, including, without

limitation, closing fees, unused facility fees, continuing commitment fees, servicing fees, audit

fees, appraisal fees, monitoring fees, liquidator fees, structuring fees, and administrative agent’s

fees, whether or not such fees arose before or after the Petition Date, and whether or not the

transactions contemplated hereby are consummated, to implement all applicable reserves and to

take any other actions that may be necessary or appropriate, all to the extent provided in this

Final Order or the DIP Documents. All collections and proceeds, whether from ordinary course

collections, asset sales, debt or equity issuances, insurance recoveries, condemnations or

otherwise, will be deposited and applied as required by this Final Order and the DIP Documents.

The DIP Documents represent valid and binding obligations of the Debtors, enforceable against

each of the Debtors and their estates in accordance with their terms.

               3.      Authorization to Borrow. In order to prevent immediate and irreparable

harm to the Debtors’ estates, from the entry of the Interim Order through and including the

Termination Declaration (as defined below), and subject to the terms, conditions, limitations on

availability and reserves set forth in the DIP Documents and this Final Order, the Debtors were

authorized under the Interim Order to borrow money pursuant to the DIP Credit Agreement in an




                                                18
               Case 19-11509-JTD        Doc 117       Filed 08/07/19    Page 19 of 58



amount not greater than $3,250,000 and are hereby authorized to request additional extensions of

credit in the form of term loans up to an aggregate outstanding principal amount of not greater

than $10,000,000 at any one time outstanding under the DIP Facility (collectively, the “Final

Financing”).

                4.     DIP Obligations. The DIP Documents and this Final Order shall constitute

and evidence the validity and binding effect of the DIP Obligations, which DIP Obligations shall

be enforceable against the Debtors, their estates and any successors thereto, including without

limitation, any trustee appointed in the Cases, or in any case under Chapter 7 of the Bankruptcy

Code upon the conversion of any of the Cases, or in any other proceedings superseding or related

to any of the foregoing (collectively, the “Successor Cases”). The DIP Obligations include all

loans and any other indebtedness or obligations, contingent or absolute, which may now or from

time to time be owing by any of the Debtors to the DIP Agent or any of the other DIP Secured

Parties, under the DIP Documents or this Final Order, including, without limitation, all principal,

accrued interest, costs, fees, expenses, indemnifications, disbursements and all other amounts

under the DIP Documents and all other “Obligations” (as defined in the DIP Agreement). The

Debtors shall be jointly and severally liable for the DIP Obligations. The DIP Obligations shall

be due and payable, without notice or demand, and the use of Cash Collateral shall automatically

cease on the DIP Termination Date (as defined herein), except as expressly provided in

paragraph 30 herein. No obligation, payment, transfer, or grant of collateral security hereunder

or under the DIP Documents (including any DIP Obligation or DIP Liens (as defined below), and

including, without prejudice to the rights of parties-in-interest as set forth in paragraph 43 herein,

in connection with any adequate protection provided to the Prepetition Secured Parties

hereunder) shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy




                                                 19
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 20 of 58



Code or under any applicable law (including, without limitation, under sections 502(d), 544, and

547 to 550 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer

Act, Uniform Fraudulent Conveyance Act, or similar statute or common law), or subject to any

avoidance, reduction, setoff, recoupment, offset, recharacterization, subordination (whether

equitable, contractual, or otherwise), counterclaim, cross-claim, defense, or any other challenge

under the Bankruptcy Code or any applicable law or regulation by any person or entity.

               5.      DIP Liens. In order to secure the DIP Obligations, pursuant to sections

361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, the DIP Agent, for the

benefit of the DIP Secured Parties, was granted upon entry of the Interim Order, and is hereby

granted on a final basis, continuing, valid, binding, enforceable, non-avoidable, and

automatically and properly perfected postpetition security interests in and liens on (collectively,

the “DIP Liens”) all real and personal property, whether now existing or hereafter arising and

wherever located, tangible and intangible, of each of the Debtors and their respective estates

(collectively, the “DIP Collateral”), including: (a) all cash, cash equivalents, deposit accounts,

securities accounts, accounts and other receivables (including credit card receivables), chattel

paper, contract rights, inventory (wherever located), instruments, documents, securities (whether

or not marketable) and investment property (including all of the issued and outstanding capital

stock of each of its subsidiaries), hedge agreements, furniture, fixtures, equipment (including

documents of title), goods, franchise rights, trade names, trademarks, servicemarks, copyrights,

patents, patent rights, license rights, and other intellectual property, general intangibles,

(including, for the avoidance of doubt, payment intangibles), rights to the payment of money

(including tax refunds and any other extraordinary payments), supporting obligations,

guarantees, letter of credit rights, commercial tort claims, causes of action, and all substitutions,




                                                 20
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 21 of 58



indemnification rights, all present and future intercompany debt, books and records related to the

foregoing, and accessions, products, substitutions and proceeds of the foregoing, wherever

located, including insurance or other proceeds (and including, in any event, (x) the right to

receive monies, proceeds, or other consideration in connection with the sale, assignment, transfer

or other disposition of any Liquor License (as defined in the DIP Agreement) and (y) any

amounts in the Trust Account after the payment of all Allowed Professional Fees of Case

Professionals); (b) (x) all owned real property interests, (y) leased real property solely to the

extent the Prepetition Agent, for the benefit of the Prepetition Secured Parties, held a valid

prepetition security interest in, lien upon or assignment regarding such lease that was recorded,

or to the extent such security interest or lien is expressly permitted by the lease, and (z) all

proceeds of any leased or owned real property, including proceeds of designation rights; (c)

actions brought under section 549 of the Bankruptcy Code to recover any post-petition transfer

of DIP Collateral; (d) proceeds of any avoidance actions brought pursuant to Chapter 5 of the

Bankruptcy Code or applicable state law equivalents (other than actions brought pursuant to

section 549 of the Bankruptcy Code) (the “Avoidance Action Proceeds”); (e) the Debtors’ rights

under section 506(c) and 550 of the Bankruptcy Code and the proceeds thereof (the “506(c)

Rights”); and (f) all DIP Collateral that was not otherwise subject to valid, perfected,

enforceable, and unavoidable liens on the Petition Date (the “Unencumbered Assets”).

               6.     DIP Lien Priority.

                      (a)     DIP Liens. The DIP Liens are valid, automatically perfected,

non-avoidable, senior in priority and superior to any security, mortgage, collateral interest, lien

or claim to any of the DIP Collateral, except that the DIP Liens shall be junior only to (i) the

Carve Out; and (ii) the Permitted Prior Liens. Other than as set forth herein or in the DIP




                                                21
             Case 19-11509-JTD          Doc 117      Filed 08/07/19   Page 22 of 58



Documents, the DIP Liens shall not be made subject to or pari passu with any lien or security

interest heretofore or hereinafter granted in the Cases or any Successor Cases and shall be valid

and enforceable against any trustee appointed in the Cases or any Successor Cases, upon the

conversion of any of the Cases to a case under Chapter 7 of the Bankruptcy Code (or in any other

Successor Case), and/or upon the dismissal of any of the Cases or Successor Cases. The DIP

Liens shall not be subject to section 510, 549 or 550 of the Bankruptcy Code. No lien or interest

avoided and preserved for the benefit of the estate pursuant to section 551 of the Bankruptcy

Code shall be pari passu with or senior to the DIP Liens.

                       (b)     Prepetition Secured Party Liens. Upon entry of the Interim Order,

the Prepetition Secured Party Liens were, and shall continue to be, senior in priority and superior

to any security, mortgage, collateral interest, lien or claim to any of the DIP Collateral, except

that the Prepetition Secured Party Liens shall be junior to: (i) the Carve Out; (ii) the Permitted

Prior Liens; and (iii) the DIP Liens.

               7.      DIP Superpriority Claims. The DIP Agent and DIP Lenders were granted

pursuant to the Interim Order and are hereby granted on a final basis, pursuant to section

364(c)(1) of the Bankruptcy Code, allowed superpriority administrative expense claims in each

of the Cases and any Successor Cases (collectively, the “DIP Superpriority Claims”) for all DIP

Obligations: (a) except as set forth herein and subject to the Carve Out, with priority over any

and all administrative expense claims and unsecured claims against the Debtors or their estates in

any of the Cases and any Successor Cases, at any time existing or arising, of any kind or nature

whatsoever, including, without limitation, administrative expenses of the kinds specified in or

ordered pursuant to sections 105, 326, 328, 330, 331, 364, 503(a), 503(b), 506(c), 507(a), 507(b),

546(c), 546(d), 726, 1113 and 1114 of the Bankruptcy Code, and any other provision of the




                                                22
             Case 19-11509-JTD          Doc 117       Filed 08/07/19    Page 23 of 58



Bankruptcy Code, as provided under section 364(c)(1) of the Bankruptcy Code; and (b) which

shall at all times be senior to the rights of the Debtors and their estates, and any successor trustee

or other estate representative to the extent permitted by law.

               8.       No Obligation to Extend Credit. The DIP Agent and DIP Lenders shall

have no obligation to make any loan or advance under the DIP Documents, unless all of the

conditions precedent to the making of such extension of credit under the DIP Documents

(including, in the case of Final Term Loans (as defined in the DIP Agreement), the entry of this

Final Order), the Interim Order, and this Final Order have been satisfied in full or waived by the

DIP Agent (acting at the direction of the DIP Lenders), in its sole discretion, and in accordance

with the terms of the DIP Agreement. In the event that the conditions precedent to the making of

any extension of credit under the DIP Documents, the Interim Order, and this Final Order have

not been satisfied, the DIP Agent and the DIP Lenders may, in their sole and absolute discretion,

continue to fund loans or grant any other accommodation to or for the benefit of the Debtors and

any such extensions of credit or other accommodations shall constitute DIP Obligations.

               9.       Use of Proceeds of DIP Facility. From and after the Petition Date, the

Debtors shall use advances of credit under the DIP Facility, in accordance with the Budget (and,

in any event, consistent with the restaurant locations contemplated in the Budget), only for the

purposes specifically set forth in this Final Order and the DIP Documents, and in compliance

with the terms and conditions in this Final Order and the DIP Documents, unless otherwise

ordered by the Court.

Authorization to Use Cash Collateral

               10.      Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Final Order, the DIP Facility and the DIP Documents and in accordance with the Budget,

the Debtors are authorized to use Cash Collateral until the DIP Termination Date (as defined


                                                 23
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 24 of 58



herein); provided, however, that during the Remedies Notice Period (as defined herein) the

Debtors may use Cash Collateral solely to meet ordinary course payroll, payroll tax and sales and

use tax obligations, to pay creditors asserting valid statutory trust claims under Section 5(c) of

the Perishable Agricultural Commodities Act (“PACA”), 7 U.S.C. 499e(c)(2) (“PACA Trust

Claims”), and to pay expenses in accordance with the Budget and otherwise necessary to avoid

immediate and irreparable harm to the Debtors’ estates or as otherwise agreed by the DIP Agent

in its sole discretion (acting at the direction of Required Lenders). Nothing in this Final Order

shall authorize the disposition of any assets of the Debtors or their estates outside the ordinary

course of business, or any Debtor’s use of any Cash Collateral or other proceeds resulting

therefrom, except as permitted in this Final Order, the DIP Facility, the DIP Documents, and in

accordance with the Budget.

               11.    Adequate Protection Liens. Pursuant to sections 361, 363(e) and 364(d) of

the Bankruptcy Code, as adequate protection of the interests of the Prepetition Secured Parties in

the Prepetition Collateral against any Diminution in Value of such interests in the Prepetition

Collateral, the Debtors granted pursuant to the Interim Order and hereby grant on a final basis to

the Prepetition Agent, for the benefit of the Prepetition Secured Parties, additional and

replacement, continuing, valid, binding, enforceable and automatically perfected postpetition

security interests in and liens on the DIP Collateral (the “Adequate Protection Liens”).

               12.    Priority of Adequate Protection Liens. The Adequate Protection Liens

shall be junior only to the Carve Out, the Permitted Prior Liens and the DIP Liens. Except as

provided herein, the Adequate Protection Liens shall not be made subject to or pari passu with

any lien or security interest heretofore or hereinafter granted in the Cases or any Successor

Cases, and shall be valid and enforceable against any trustee appointed in any of the Cases or any




                                                24
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 25 of 58



Successor Cases, or upon the dismissal of any of the Cases or Successor Cases. The Adequate

Protection Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No

lien or interest avoided and preserved for the benefit of the estate pursuant to section 551 of the

Bankruptcy Code shall be pari passu with or senior to the Prepetition Secured Party Liens or the

Adequate Protection Liens.

               13.    Adequate Protection Superpriority Claims.

                      (a)     Prepetition Superpriority Claim. As further adequate protection of

the interests of the Prepetition Secured Parties in the Prepetition Collateral against any

Diminution in Value of such interests in the Prepetition Collateral since the Petition Date, the

Prepetition Agent, on behalf of the Prepetition Secured Parties, was granted pursuant to the

Interim Order and is hereby granted on a final basis as and to the extent provided by section

507(b) of the Bankruptcy Code an allowed superpriority administrative expense claim in each of

the Cases and any Successor Cases (the “Prepetition Superpriority Claim”); provided, that such

superpriority claim shall be subject to the Carve Out.

               14.    Priority of the Adequate Protection Superpriority Claims. Except as set

forth herein, the Adequate Protection Superpriority Claim shall have priority over all

administrative expense claims and unsecured claims against the Debtors or their estates, now

existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses of the kinds specified in or ordered pursuant to sections 105, 326, 328,

330, 331, 503(a), 503(b), 507(a), 506(c), 507(b), 546(c), 546(d), 726, 1113 and 1114 of the

Bankruptcy Code; provided, however, that the Adequate Protection Superpriority Claim shall be

junior to the Carve Out and the DIP Superpriority Claim.




                                                25
             Case 19-11509-JTD        Doc 117       Filed 08/07/19   Page 26 of 58



               15.    Adequate Protection Fees and Expenses. The Debtors are authorized to

pay, without further order of the Court, the reasonable and documented fees and expenses (the

“Adequate Protection Fees”), whether incurred before or after the Petition Date, of the

Prepetition Agent and Prepetition Lenders, including, without limitation, the fees and expenses

of (i) Hunton Andrews Kurth LLP, (ii) Gellert Scali Busenkell & Brown, LLC, (iii) Grant

Thornton LLP, and (iv) Goldberg Kohn Ltd. The foregoing professionals shall not be required to

comply with the U.S. Trustee fee guidelines or obtain Court approval of their fees; provided,

however, any time that such professionals seek payment of fees and expenses from the Debtors,

each professional shall provide summary copies of its fee and expense statements or invoices

(which shall at least include summaries of tasks and list the rates and hours of each timekeeper,

but shall not be required to contain time entries and which may be redacted or modified to the

extent necessary to delete any information subject to attorney-client privilege, any information

constituting attorney work product, or any other confidential information, and the provision of

such invoices shall not constitute a waiver of the attorney-client privilege or of any benefits of

the attorney work product doctrine) to the U.S. Trustee and counsel for a Creditors’ Committee

(if appointed) contemporaneously with the delivery of such fee and expense statements to the

Debtors. Any objections raised by the Debtors, the U.S. Trustee or the Creditors’ Committee (if

appointed) with respect to such invoices within ten (10) days of the receipt thereof will be

subject to resolution by the Court. Pending such resolution, the undisputed portion of any such

invoice will be paid promptly by the Debtors. If no objection is raised within such ten (10) day

period, such invoice shall be paid promptly by the Debtors without further order of the Court.

No attorney or advisor to the Prepetition Agent shall be required to file an application seeking

compensation for services for reimbursement of expenses with the Court.




                                               26
             Case 19-11509-JTD        Doc 117       Filed 08/07/19   Page 27 of 58



               16.    Additional Adequate Protection.        As additional adequate protection

against any Diminution in Value of the Prepetition Secured Parties’ interests in the Prepetition

Collateral (including Cash Collateral) and subject to the preservation of rights provided in

paragraph 43 herein, the Prepetition Secured Obligations shall continue to accrue interest (the

“Adequate Protection Interest”) at the applicable default rate set forth in the Prepetition Loan

Documents.

               17.    Adequate Protection Reservation. Nothing herein shall impair or modify

the application of section 507(b) of the Bankruptcy Code in the event that the adequate

protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for

any Diminution in Value of their respective interests in the Prepetition Collateral during the

Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate

protection provided herein shall not be deemed a finding by the Court or an admission by the

Prepetition Secured Parties that the interests of the Prepetition Secured Parties are adequately

protected.

                            Provisions Common to DIP Financing
                                 and Use of Cash Collateral

               18.    Amendment of the DIP Documents. The DIP Documents may from time

to time be amended, modified or supplemented by the parties thereto without further order of the

Court if the amendment, modification or supplement is (a) non-material and (b) in accordance

with the DIP Documents, provided that notice (which may be provided through electronic mail

or facsimile) of any such amendment, modification or supplement shall be provided to counsel to

the Creditors’ Committee (if appointed) and the U.S. Trustee (collectively, the “Notice Parties”).

In the case of a material amendment, modification or supplement to the DIP Documents, the

Debtors shall provide notice (which may be provided through electronic mail or facsimile) to the



                                               27
             Case 19-11509-JTD        Doc 117       Filed 08/07/19   Page 28 of 58



Notice Parties, and parties who have requested notice in the Cases or are affected by the

amendment, promptly upon the execution of such amendment, modification or supplement;

provided however, that approval of the Court (which may be sought within three (3) business

days, and, as to which timeframe no party shall be permitted to object) will be necessary to

effectuate any such amendment, modification or supplement; and provided further that such

amendment, modification or supplement shall be without prejudice to the right of any party in

interest to be heard.

               19.      Budget Maintenance. The use of borrowings under the DIP Facility and

the use of Cash Collateral shall be in accordance with the Budget, subject in all respects to the

permissible variances set forth in the DIP Agreement. The Budget shall depict, on a weekly

basis, cash receipts, operating disbursements, non-operating disbursements, restructuring costs,

restructuring professional fees, net cash flow and other items set forth therein, for the period

from the Closing Date through the Maturity Date (each as defined in the DIP Agreement) and

such initial Budget shall be approved by, and be in form and substance satisfactory to, the

“Required Lenders” (as used in this paragraph 19, as defined in the DIP Agreement) in their sole

discretion. The Budget may be updated, modified or supplemented by the Borrowers from time

to time upon the approval of the Required Lenders, and each such updated, modified or

supplemented budget shall be approved in writing by, and shall be in form and substance

satisfactory to, the Required Lenders in their sole discretion and no such updated, modified or

supplemented budget shall be effective until so approved and once so approved shall be deemed

the “Budget.” Each Budget delivered to the DIP Agent shall be accompanied by such supporting

documentation as reasonably requested by the DIP Agent and/or the Required Lenders. Each

Budget shall be prepared in good faith based upon assumptions which the Debtors believe to be




                                               28
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 29 of 58



reasonable. A copy of any Budget (or updated Budget) shall be delivered to counsel for the

Creditors’ Committee (if appointed) and the U.S. Trustee after (or if) it has been approved by the

Required Lenders.

               20.     Budget Compliance. The Debtors shall at all times comply with the

Budget, subject to the variances set forth in the DIP Documents. The Debtors shall provide the

DIP Agent and the DIP Lenders all reports and other information as required in the DIP

Documents (subject to the grace periods provided therein), and upon such provision, as

additional adequate protection, the Debtors shall at the same time provide such reports and other

information to the Prepetition Secured Parties. The Debtors’ failure to comply with the Budget

(including the permissible variances set forth in the DIP Documents) or to provide the reports

and other information required in the DIP Documents or this Final Order shall constitute an

Event of Default (as defined herein), following the expiration of any applicable grace period set

forth in the DIP Documents.

               21.     Modification of Automatic Stay. The automatic stay imposed under

section 362(a) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

terms and provisions of this Final Order, including, without limitation, to: (a) permit the Debtors

to grant the DIP Liens, Adequate Protection Liens, DIP Superpriority Claim, and Adequate

Protection Superpriority Claim; (b) permit the Debtors to perform such acts as the DIP Agent,

DIP Lenders, or the Prepetition Agent each may reasonably request to assure the perfection and

priority of the liens granted herein; (c) permit the Debtors to incur all liabilities and obligations

to the DIP Agent, the DIP Lenders and the Prepetition Secured Parties under the DIP

Documents, the DIP Facility and this Final Order; and (d) authorize the Debtors to pay, and the




                                                 29
            Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 30 of 58



DIP Agent, the DIP Lenders and the Prepetition Secured Parties to retain and apply, payments

made in accordance with the terms of this Final Order and the DIP Documents.

              22.     Perfection of DIP Liens and Adequate Protection Liens. The Interim Order

and this Final Order shall be sufficient and conclusive evidence of the creation, validity,

perfection, and priority of all liens granted herein, including the DIP Liens and the Adequate

Protection Liens, without the necessity of filing or recording any financing statement, mortgage,

notice, or other instrument or document which may otherwise be required under the law or

regulation of any jurisdiction or the taking of any other action (including, for the avoidance of

doubt, entering into any deposit account control agreement or recording any intellectual property

security agreement) to validate or perfect (in accordance with applicable non-bankruptcy law)

the DIP Liens or the Adequate Protection Liens, or to entitle the DIP Agent, the DIP Lenders and

the Prepetition Secured Parties to the priorities granted herein. Notwithstanding the foregoing,

the DIP Agent and the Prepetition Agent each are authorized to file, as it in its sole discretion

deems necessary or advisable, such financing statements, security agreements, mortgages,

notices of liens and other similar documents to perfect in accordance with applicable non-

bankruptcy law or to otherwise evidence the DIP Liens and the Adequate Protection Liens, and

all such financing statements, mortgages, notices and other documents shall be deemed to have

been filed or recorded as of the Petition Date; provided, however, that no such filing or

recordation shall be necessary or required in order to create or perfect the DIP Liens or the

Adequate Protection Liens. The Debtors are authorized on a final basis to execute and deliver

promptly upon demand to the DIP Agent and the Prepetition Agent all such financing statements,

mortgages, notices and other documents as the DIP Agent or the Prepetition Agent may

reasonably request. The DIP Agent and the Prepetition Agent, each in its discretion, may file a




                                               30
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 31 of 58



photocopy of the Interim Order or this Final Order as a financing statement with any filing or

recording office or with any registry of deeds or similar office, in addition to or in lieu of such

financing statements, notices of lien or similar instruments. The Prepetition Agent shall serve as

sub-collateral agent for the DIP Agent solely for purposes of perfecting the DIP Agent’s liens on

all DIP Collateral that, without giving effect to the Bankruptcy Code and this Final Order, is of a

type such that perfection of a lien therein may be accomplished only by possession or control by

a secured party.

               23.    Application of Proceeds of Collateral. As a condition to the entry of the

DIP Documents, the extension of credit under the DIP Facility and the authorization to use Cash

Collateral, the Debtors have agreed that as of and commencing on the date of the Interim

Hearing, the Debtors shall apply all net proceeds of DIP Collateral, whether from ordinary

course collections, assets sales or liquidations, insurance recoveries, condemnations or otherwise,

that is sold in the ordinary course or liquidated as follows: first, as provided in the DIP

Agreement and this Final Order; and second, after indefeasible repayment in full in cash of the

DIP Obligations (including provision for contingent obligations) and the termination of the DIP

Facility, to reduce the Prepetition Secured Obligations in accordance with the Prepetition Loan

Documents; provided, however, the DIP Agent may designate which proceeds from the

disposition of any DIP Collateral to apply first to the reduction of the DIP Obligations and

which, in its determination, to apply to the reduction of the Prepetition Secured Obligations. The

reduction of the Prepetition Secured Obligations is subject to the preservation of rights provided

in paragraph 43 herein.

               24.    Protections of Rights of DIP Agent, the DIP Lenders and the Prepetition

Secured Parties.




                                                31
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 32 of 58



                       (a)    Notwithstanding anything to the contrary contained in the Interim

Order or this Final Order, the DIP Agent and the DIP Lenders are hereby permitted to deem all

collections and payments deposited in any deposit account, lockbox, securities accounts,

commodity accounts, cash collateral accounts or any concentration account to be proceeds of

DIP Collateral and no such funds credited to any such account shall be subject to disgorgement

or be deemed to be held in trust by the DIP Agent or any DIP Lender for the benefit of any

Prepetition Secured Party.

                       (b)    The Debtors (and/or their legal and financial advisors in the case of

clauses (ii) through (iv) below) will, whether or not the DIP Obligations have been indefeasibly

paid in full in cash, (i) maintain books, records, and accounts to the extent and as required by the

DIP Documents, (ii) reasonably cooperate with, consult with, and provide to the DIP Agent and

the DIP Lenders and their advisors all such information and documents that any or all of the

Debtors are obligated (including upon reasonable request by any of the DIP Agent or the DIP

Lenders) to provide under the DIP Documents or the provisions of this Final Order, (iii) permit,

in accordance with the DIP Agreement, consultants, advisors and other representatives

(including third party representatives) of the DIP Agent (and, to the extent provided in the DIP

Agreement, the DIP Lenders) to visit and inspect any of the Debtors’ respective properties, to

examine and make abstracts or copies from any of their respective books and records, to tour the

Debtors’ business premises and other properties, and to discuss, and provide advice with respect

to, their respective affairs, finances, properties, business operations, and accounts with their

respective officers, employees, independent public accountants and other professional advisors

(other than legal counsel) as and to the extent required by the DIP Documents, (iv) authorize the

Debtors’ management and advisors to consult with the DIP Agent (and, to the extent provided in




                                                32
              Case 19-11509-JTD       Doc 117        Filed 08/07/19   Page 33 of 58



the DIP Agreement, the DIP Lenders), and its respective consultants, advisors and other

representatives, on matters concerning the Debtors’ businesses, financial condition, operations

and assets, and (v) permit the DIP Agent to conduct, in its reasonable discretion and at the

Debtors’ reasonable cost and expense, field audits, collateral examinations, liquidation

valuations and inventory appraisals at reasonable times in respect of any or all of the DIP

Collateral.

                         (c)   No Debtor shall object to the DIP Agent credit bidding up to the

full amount of the applicable outstanding DIP Obligations, including any accrued interest and

expenses, in any sale of any DIP Collateral, and whether such sale is effectuated through section

363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee under section 725 of the Bankruptcy

Code, or otherwise.

                         (d)   No Debtor shall object to any Prepetition Secured Parties credit

bidding up to the full amount of the applicable outstanding Prepetition Secured Obligations,

including any accrued interest and expenses, in any sale of any DIP Collateral, and whether such

sale is effectuated through section 363 or 1129 of the Bankruptcy Code, by a Chapter 7 trustee

under section 725 of the Bankruptcy Code, or otherwise, subject in each case to the provision of

consideration sufficient to indefeasibly pay in full in cash the DIP Obligations and any Permitted

Prior Liens that are subject to the credit bid including, for the avoidance of doubt, the DIP Liens

on the DIP Collateral.

               25.       Proceeds of Subsequent Financing. If the Debtors, any trustee, any

examiner with expanded powers, or any responsible officer subsequently appointed in these

Cases or any Successor Cases, shall obtain credit or incur debt pursuant to Bankruptcy Code

sections 364(b), 364(c) or 364(d) in violation of the DIP Documents or this Final Order at any




                                                33
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 34 of 58



time prior to the indefeasible repayment in full of all DIP Obligations, including subsequent to

the confirmation of any plan with respect to any or all of the Debtors and the Debtors’ estates,

and such credit or debt is secured by any DIP Collateral, then all the cash proceeds derived from

such credit or debt shall immediately be turned over to the DIP Agent to be applied in

accordance with this Final Order and the DIP Documents. Notwithstanding anything to the

contrary herein, and for the avoidance of doubt, it shall not be a violation of the DIP Documents

(subject to any debt incurrence limitations as may be set forth in the DIP Agreement) or this

Final Order if the Debtors obtain credit or incur debt pursuant to sections 364(b), 364(c) or

364(d) of the Bankruptcy Code that expressly provides (i) for a provision for termination of the

Commitments (as defined in the DIP Agreement) and the indefeasible repayment in full in cash

of all of the DIP Obligations contemporaneously with the incurrence of such debt, (ii) for a full

release in favor of the DIP Agent and the other DIP Secured Parties and their respective affiliates

and (iii) that the initial drawing under such financing is actually used for the purposes described

in clause (i); provided, however, prior to the indefeasible repayment in full in cash of all of the

Prepetition Secured Obligations, no such credit or incurred debt shall be pari passu or senior to

the Prepetition Secured Party Liens.

               26.    Cash Collection. From and after the date of the entry of the Interim Order,

and subject to the terms of the DIP Documents, all collections and proceeds of any DIP

Collateral and all Cash Collateral that shall at any time come into the possession, custody, or

control of any Debtor, or to which any Debtor is now or shall become entitled at any time, shall

be (i) promptly deposited (and in any event within one (1) Business Day after receipt) into a

deposit account maintained with a depositary bank reasonably satisfactory to the DIP Agent and

(ii) to the extent that the Debtors maintain more than two (2) deposit accounts, swept, no later




                                                34
             Case 19-11509-JTD        Doc 117       Filed 08/07/19   Page 35 of 58



than the second (2nd) Business Day after receipt thereof, into one or more concentration accounts

as identified in the DIP Agreement (collectively, the “Cash Collection Account”).          Unless

otherwise agreed to in writing by the DIP Agent, the Debtors shall maintain no accounts except

those identified in the Interim Order (I) Authorizing the Debtors to (A) Continue to Operate the

Cash Management System, (B) Honor Certain Prepetition Obligations Related Thereto, and (C)

Maintain Existing Business Forms, and (II) Granting Related Relief [Docket No. 39] (the

“Interim Cash Management Order”) or in any final cash management order (collectively, the

“Cash Management Order”). The Debtors and the financial institutions where the Debtors’ Cash

Collection Accounts are maintained (including those accounts identified in any Cash

Management Order), are authorized to remit, without offset or deduction, funds in such Cash

Collection Accounts upon receipt of any direction to that effect from the DIP Agent.

               27.    Maintenance of DIP Collateral. Until the indefeasible payment in full of

all DIP Obligations and the termination of the DIP Lenders’ obligation to extend credit under the

DIP Facility, the Debtors shall: (a) insure the DIP Collateral as required under the DIP Facility;

and (b) maintain a cash management system acceptable to the DIP Agent in its sole discretion.

               28.    Disposition of DIP Collateral. The Debtors shall not sell, transfer, lease,

encumber or otherwise dispose of any portion of the DIP Collateral other than in the ordinary

course of business without the prior written consent of the DIP Agent and DIP Lenders (and no

such consent shall be implied, from any other action, inaction or acquiescence by the DIP Agent

or the DIP Lenders, or from any order of this Court), except as otherwise provided for in the DIP

Documents or otherwise ordered by the Court.

               29.    Collateral Use and Access Rights. Upon the occurrence of an Event of

Default and subject to the expiration of the Remedies Notice Period, the DIP Agent, the DIP




                                               35
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 36 of 58



Lenders, and any agent or representative thereof (including any liquidator or other professional)

has, at no cost or expense to the DIP Agent, the DIP Lenders or any of their agents or

representatives, an irrevocable royalty free, rent free license and lease (which will be binding on

any successor or assignee of the DIP Collateral) to use, access, license and sublicense any and all

of the DIP Collateral to the extent necessary or reasonably required (as determined by the DIP

Agent in its discretion) for the collection of all accounts and receivables of the Debtors, the sale

or other disposition of inventory of the Debtors, the sale or other disposition of any other DIP

Collateral, in connection with any enforcement of its rights and remedies under the DIP

Documents or this Final Order, including in order for the DIP Agent or the Debtors (or their

designees) to liquidate, dispose or sell (whether by public auction or private sale) the DIP

Collateral or to otherwise exercise all remedies against or realize upon or sell the DIP Collateral,

including pursuant to any Court approved sale process.

               30.     DIP Termination Date. On the applicable DIP Termination Date (as

defined herein), (a) all applicable DIP Obligations shall be immediately due and payable; (b) all

commitments to extend credit under the applicable DIP Facility will terminate; (c) all accrued,

unpaid Adequate Protection Interest and Adequate Protection Fees shall be immediately due and

payable; and (d) all authority to use Cash Collateral shall cease other than as permitted in

paragraph 10 during the Remedies Notice Period and paragraph 40 with respect to the Carve Out.

For the purposes of this Final Order, the “DIP Termination Date” shall mean the “Maturity Date”

as defined in the DIP Agreement.

               31.     Events of Default. The occurrence of any of the following events, unless

waived by the DIP Agent in writing and in accordance with the terms of the DIP Agreement,

shall constitute an event of default (collectively, the “Events of Default”): (a) the failure of the




                                                36
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 37 of 58



Debtors to perform, in any respect, any of the terms, provisions, conditions, covenants, or

obligations under this Final Order, or (b) the occurrence of an “Event of Default” under the DIP

Agreement.

               32.    Milestones. As a condition to the DIP Facility and the use of Cash

Collateral, the Debtors shall comply with the Required Milestones (as defined in, and set forth in

Section 6.20 of the DIP Agreement). The failure of the Debtors to comply with any of the

Required Milestones (as such may be amended, waived, modified or otherwise extended in

accordance with the DIP Agreement), if not amended, waived, modified or otherwise extended,

(a) shall constitute an Event of Default under the DIP Agreement, and hereunder, (b) subject to

the expiration of the Remedies Notice Period (as defined below), result in the automatic

termination of the Debtors’ authority to use Cash Collateral under this Final Order, and (c)

permit the DIP Agent, subject to paragraphs 33 and 34, to exercise the rights and remedies

provided for in this Final Order and the DIP Documents.

               33.    Rights and Remedies Upon Event of Default.

                      (a)     Immediately upon the occurrence and during the continuation of an

Event of Default under the DIP Documents or this Final Order, notwithstanding the provisions of

section 362 of the Bankruptcy Code, but subject to paragraph 34 of this Final Order, without any

application, motion or notice to, hearing before, or order from the Court, but subject to the terms

of this Final Order, the DIP Agent may declare (any such declaration shall be referred to herein

as a “Termination Declaration,”) (1) all DIP Obligations owing under the DIP Documents to be

immediately due and payable, (2) the termination, reduction or restriction of any further

commitment to extend credit to the Debtors to the extent any such commitment remains under

the DIP Facility, (3) termination of the DIP Facility and the DIP Documents as to any future




                                                37
              Case 19-11509-JTD         Doc 117       Filed 08/07/19    Page 38 of 58



liability or obligation of the DIP Agent and the DIP Lenders, but without affecting any of the

DIP Liens or the DIP Obligations, (4) that the application of the Carve Out has occurred through

the delivery of the Carve Out Trigger Notice to the Borrowers; and (5) a termination, reduction

or restriction on the ability of the Debtors to use Cash Collateral (the date which is the earliest to

occur of any such date a Termination Declaration is delivered and the DIP Termination Date

shall be referred to herein as the “Termination Date”).

                       (b)     If (i) the Debtors fail to pay, on a timely basis, the Adequate

Protection Fees, (ii) the Debtors do not obtain the consent of the Required Lenders with respect

to a Budget, as required by Paragraph 19 hereof or (iii) any Challenge to any part of the

Prepetition Secured Party Liens or Prepetition Secured Obligations is successful,

notwithstanding the provisions of section 362 of the Bankruptcy Code, without any application,

motion or notice to, hearing before, or order from the Court, but subject to the terms of this Final

Order (including any applicable grace periods), the Prepetition Secured Parties may withdraw

their consent, subject to paragraph 29 herein, to the use of the Prepetition Collateral (and Cash

Collateral arising from the Prepetition Collateral) and seek termination of the Debtors’ right to

use Prepetition Collateral for failure to provide adequate protection for use of the Prepetition

Collateral.

                       (c)     Any Termination Declaration shall be given by electronic mail (or

other electronic means) to counsel to the Debtors, counsel to a Creditors’ Committee (if

appointed), and the U.S. Trustee. The automatic stay in the Cases otherwise applicable to the

DIP Agent and the DIP Lenders is hereby modified so that five (5) business days after the date a

Termination Declaration is delivered (the “Remedies Notice Period”), but subject to paragraph

34 hereof, the DIP Agent and the DIP Lenders shall be entitled to exercise their rights and




                                                 38
             Case 19-11509-JTD         Doc 117          Filed 08/07/19   Page 39 of 58



remedies in accordance with the DIP Documents and this Final Order and shall be permitted to

satisfy the DIP Obligations, DIP Superpriority Claim and DIP Liens; provided, however, that in

the event the DIP Agent determines that there is an imminent threat of loss of DIP Collateral

following any Termination Declaration (such as in the case of perishable inventory) nothing in

this Final Order shall impair the ability of, and the automatic stay is hereby modified to permit,

the DIP Agent and the DIP Lenders to take reasonable and immediate action to preserve the

value of such DIP Collateral.      During the Remedies Notice Period, the Debtors and/or a

Creditors’ Committee (if appointed) shall be entitled to seek an emergency hearing within the

Remedies Notice Period with the Court, provided that as to the Debtors, the sole issue that may

be raised is whether an Event of Default has occurred and/or is continuing, and the Debtors

hereby waive their right to and shall not be entitled to seek relief, including, without limitation,

under Section 105 of the Bankruptcy Code, to the extent that such relief would in any way impair

or restrict the rights and remedies of the DIP Agent or the DIP Lenders. Unless the Court orders

otherwise, the automatic stay, as to the DIP Agent and the DIP Lenders, shall automatically be

terminated at the end of the Remedies Notice Period without further notice or order. Upon

expiration of the Remedies Notice Period, the DIP Agent and the DIP Lenders shall be permitted

to exercise all remedies set forth herein, in the DIP Documents and as otherwise available at law

without further order of or application or motion to the Court.

               34.     Intercreditor Provisions.

                       (a)    The DIP Agent shall have the exclusive right to take Enforcement

Action (as defined below) with respect to the DIP Collateral with notice to, but without any

consultation with or the consent of the Debtors or the Prepetition Secured Parties. In connection

with any such Enforcement Action, the DIP Agent may enforce the provisions of the DIP




                                                   39
               Case 19-11509-JTD      Doc 117        Filed 08/07/19   Page 40 of 58



Documents and exercise remedies thereunder, all in such order and in such manner as it may

determine in the exercise of its sole discretion. Until the indefeasible payment in full in cash of

the DIP Obligations or unless the DIP Agent otherwise consents, the Prepetition Secured Parties

shall not exercise or seek to exercise any rights or remedies with respect to the DIP Collateral

(including taking any Enforcement Action).

                      (b)     “Enforcement Action” means, with respect to the DIP Obligations

or the Prepetition Secured Obligations, the exercise of any rights and remedies with respect to

the DIP Collateral and/or Prepetition Collateral securing such obligations or the commencement

or prosecution of enforcement of any of the rights and remedies under, as applicable, the DIP

Documents, the Prepetition Loan Documents, or applicable law, including, without limitation the

exercise of any rights of set-off or recoupment, and the exercise of any rights or remedies of a

secured creditor under the Uniform Commercial Code of any applicable jurisdiction or under this

Final Order.

                35.   Good Faith Under Section 363(m) and 364(e) of the Bankruptcy Code; No

Modification or Stay of this Final Order. The DIP Agent, the DIP Lenders and the Prepetition

Secured Parties have acted in good faith in connection with the Interim Order and this Final

Order and are entitled to rely upon the protections granted herein and by sections 363(m) and

364(e) of the Bankruptcy Code, as applicable. Based on the findings set forth in the Interim

Order and this Final Oder and the record made during the Interim Hearing and the Final Hearing,

and in accordance with sections 363(m) and 364(e) of the Bankruptcy Code, as applicable, in the

event any or all of the provisions of this Final Order are hereafter reversed, modified, amended

or vacated by a subsequent order of this Court or any other court, the DIP Agent, the DIP

Lenders and the Prepetition Secured Parties are entitled to the protections provided in sections




                                                40
            Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 41 of 58



363(m) and 364(e) of the Bankruptcy Code, as applicable, to the maximum extent set forth

therein.

              36.     DIP and Other Expenses. The Debtors are authorized to pay as provided

in the DIP Documents, whether or not the transactions contemplated hereby are consummated,

all reasonable and documented prepetition and post-petition fees and expenses of the DIP Agent

and DIP Lenders in connection with the DIP Facility including attorneys’ fees, monitoring and

appraisal fees, financial advisory fees, fees and expenses of other consultants, and

indemnification and reimbursement of fees and expenses. Payment of all such fees and expenses

shall not be subject to allowance by the Court. Professionals for the DIP Agent and DIP Lenders

shall not be required to comply with the U.S. Trustee fee guidelines or to obtain Court approval

of their fees and expenses; however, any time that such professionals seek payment of fees and

expenses from the Debtors, each professional shall provide summary copies of its fee and

expense statements or invoices (which shall not be required to contain time entries and which

may be redacted or modified to the extent necessary to delete any information subject to the

attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such invoices shall not constitute a waiver of the

attorney-client privilege or of any benefits of the attorney work product doctrine) to the U.S.

Trustee and counsel for a Creditors’ Committee (if appointed) contemporaneously with the

delivery of such fee and expense statements to the Debtors. Any objections raised by the

Debtors, the U.S. Trustee or the Creditors’ Committee (if appointed) with respect to such

invoices within ten (10) days of the receipt thereof will be subject to resolution by the Court.

Pending such resolution, the undisputed portion of any such invoice will be paid promptly by the

Debtors. Notwithstanding the foregoing, the Debtors are authorized to pay on the Closing Date




                                               41
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 42 of 58



all reasonable and documented fees, costs and out-of-pocket expenses of the DIP Agent and the

DIP Lenders incurred on or prior to such date without the need for any professional engaged by

the DIP Agent or the DIP Lenders to first deliver a copy of its invoice as provided for herein. No

attorney or advisor to the DIP Agent or any DIP Lenders shall be required to file an application

seeking compensation for services for reimbursement of expenses with the Court.

               37.    Indemnification. The Debtors shall indemnify and hold harmless the DIP

Agent, the DIP Lenders and the other DIP Secured Parties in accordance with the terms and

conditions of the DIP Documents.

               38.    Proofs of Claim. The DIP Agent, the DIP Lenders and the Prepetition

Secured Parties will not be required to file proofs of claim in any of the Cases or Successor

Cases in respect of any of the DIP Obligations or the Prepetition Secured Obligations.

Notwithstanding any order entered by the Court in relation to the establishment of a bar date in

any of the Cases or Successor Cases to the contrary, the Prepetition Agent on behalf of the

Prepetition Secured Parties, (i) is hereby authorized and entitled, in its sole discretion, but not

required, to file (and amend and/or supplement, as it sees fit) a single, master consolidated proof

of claim in respect of the applicable Prepetition Secured Obligations (including, without

limitation, in respect of all guarantees by the Debtors of such Prepetition Secured Obligations) in

Lead Case No. 19-11509 (JTD), which shall be deemed a valid proof of claim against each

Debtor in its Case or its Successor Case and (ii) shall not be required to file any agreements,

documents, or other instruments evidencing such Prepetition Secured Obligations with such

single, master consolidated proof of claim. Any proof of claim filed by the Prepetition Agent

shall be deemed to be in addition to and not in lieu of any other proof of claim that may be filed

by any of the Prepetition Secured Parties, respectively. Any order entered by the Court in




                                                42
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 43 of 58



relation to the establishment of a bar date in any of the Cases or Successor Cases shall not apply

to any claim of the DIP Agent, the DIP Lenders and the Prepetition Secured Parties.

               39.    Rights of Access and Information. Without limiting the rights of access

and information afforded the DIP Agent under the DIP Documents and this Final Order, as

applicable, the Debtors shall be, and hereby are, required to afford representatives, agents and/or

employees of the DIP Agent (and, to the extent provided in the DIP Agreement, the DIP

Lenders) reasonable access to the Debtors’ premises and their books and records in accordance

with the DIP Documents and this Final Order, and shall reasonably cooperate, consult with, and

provide to such persons all such information as may be reasonably requested. In addition, the

Debtors authorize their independent certified public accountants, financial advisors, investment

bankers and consultants, to cooperate, consult with, and provide to the DIP Agent (and, to the

extent provided in the DIP Agreement, the DIP Lenders) all such information as may be

reasonably requested with respect to the business, results of operations and financial condition of

any of the Borrowers or Guarantor.

               40.    Carve Out.

                      (a)     As used in this Final Order, the “Carve Out” means, subject, in

each case, to application of any retainers that may be held by the applicable professionals,

without duplication: (i) the payment of all unpaid professional fees and disbursements incurred

by the Debtors and any statutory committees appointed in the Cases pursuant to sections 327 and

1103 of the Bankruptcy Code (the “Case Professionals”) at any time prior to the delivery of the

Carve Out Trigger Notice (as defined below) to the extent allowed by this Court (the “Allowed

Professional Fees”), but solely to the extent such professional fees and disbursements do not

exceed the amounts provided in the Budget in effect prior to the delivery of a Carve Out Trigger




                                                43
            Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 44 of 58



Notice; (ii) after delivery of a notice by the DIP Agent to the Borrower that an Event of Default

has occurred and is continuing and the DIP Agent has delivered notice to the Debtors to the

effect that the application of the Carve Out has occurred (the “Carve Out Trigger Notice”), the

payment of allowed and unpaid professional fees and disbursements incurred by the Case

Professionals following the delivery of the Carve Out Trigger Notice in an aggregate amount not

in excess of (x) $250,000 plus (y) solely for the benefit of Configure Partners, LLC, an amount

equal to any M&A Transaction Fee allowed by the Court and payable to Configure Partners,

LLC, as a result of the closing of any Sale consented to by the DIP Agent, Prepetition Agent, and

Required Lenders ((x) and (y), together, the “Wind-Down Carve Out Amount”), plus (iii) the

payment of fees pursuant to 28 U.S.C. § 1930(a)(6) together with the statutory rate of interest,

which fees shall not be limited to amounts that may be set forth in the Budget. Notwithstanding

the foregoing, the Debtors shall be permitted to pay compensation and reimbursement of

expenses allowed and payable under sections 330 and 331 of the Bankruptcy Code or any other

order entered by the Court, but solely to the extent the same do not exceed the professional fees

and disbursements in the Budget in effect prior to the delivery of a Carve Out Trigger Notice, as

the same may be due and payable and otherwise allowed and payable by order of the Court, and

the same shall not reduce the Wind-Down Carve Out Amount. Further, prior to the delivery of a

Carve Out Trigger Notice, the Debtors are authorized to fund, on a weekly basis, a trust account

held by the Debtors’ counsel (the “Trust Account”) up to the amounts set forth in the Budget for

the sole purpose of paying the fees and expenses of the Case Professionals. To the extent that

the Trust Account is actually funded, the Carve Out shall be reduced by such funded amount.

The Carve Out shall not be deemed increased if actual fees of Case Professionals are higher in

fact than the amounts set forth in the Budget. Any amounts in the Trust Account after the




                                               44
             Case 19-11509-JTD            Doc 117    Filed 08/07/19   Page 45 of 58



payment of all Allowed Professional Fees of Case Professionals shall be returned to the Debtors

and shall be treated as DIP Collateral.

                       (b)    No Direct Obligation to Pay Professional Fees. The DIP Agent,

the DIP Lenders and the Prepetition Secured Parties shall not be responsible for the direct

payment or reimbursement of any fees or disbursements of any Case Professionals incurred in

connection with the Cases or any Successor Cases under any chapter of the Bankruptcy Code.

Nothing in the Interim Order, this Final Order or otherwise shall be construed to obligate the DIP

Agent, the DIP Lenders or the Prepetition Secured Parties, in any way to pay compensation to or

to reimburse expenses of any Case Professional, or to guarantee that the Debtors have sufficient

funds to pay such compensation or reimbursement.

               41.     Limitations on Use of DIP Proceeds, Cash Collateral and Carve Out. The

DIP Facility, the DIP Collateral, the Prepetition Collateral, the Cash Collateral and the Carve Out

may not be used in connection with: (a) preventing, hindering, or delaying any of the DIP

Agent’s or the DIP Lenders’ enforcement or realization upon any of the DIP Collateral; (b) using

or seeking to use Cash Collateral or selling or otherwise disposing of DIP Collateral without the

consent of the DIP Agent (acting at the direction of the DIP Lenders); (c) using or seeking to use

any insurance proceeds constituting DIP Collateral without the consent of the DIP Agent; (d)

incurring Indebtedness (as defined in the DIP Agreement) without the prior consent of the DIP

Agent, the DIP Lenders and the Prepetition Secured Parties, except to the extent permitted under

the DIP Agreement or this Final Order; (e) seeking to amend or modify any of the rights granted

to the DIP Agent, the DIP Lenders, or the Prepetition Secured Parties under this Final Order, the

DIP Documents, or the Prepetition Loan Documents, including seeking to use Cash Collateral

and/or DIP Collateral on a contested basis; (f) objecting to or challenging in any way the DIP




                                                45
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 46 of 58



Liens, DIP Obligations, Adequate Protection Liens, Adequate Protection Superpriority Claim,

Prepetition Secured Party Liens, Prepetition Secured Obligations, DIP Collateral (including Cash

Collateral) or, as the case may be, Prepetition Collateral (including Cash Collateral), or any other

claims or liens, held by or on behalf of any of the DIP Agent, the other DIP Secured Parties, or

the Prepetition Secured Parties, respectively; (g) asserting, commencing or prosecuting any

claims or causes of action whatsoever, including, without limitation, any actions under Chapter 5

of the Bankruptcy Code or applicable state law equivalents or actions to recover or disgorge

payments, against any of the DIP Agent, the DIP Lenders, the Prepetition Secured Parties, or any

of their respective affiliates, agents, attorneys, advisors, professionals, officers, directors and

employees; (h) litigating, objecting to, challenging, or contesting in any manner, or raising any

defenses to, the validity, extent, amount, perfection, priority, or enforceability of any of the DIP

Obligations, the DIP Liens, the Adequate Protection Liens, the Adequate Protection

Superpriority Claims, the Prepetition Secured Party Liens, Prepetition Secured Obligations or

any other rights or interests of any of the DIP Agent, the DIP Lenders or the Prepetition Secured

Parties; or (i) seeking to subordinate, recharacterize, disallow or avoid the DIP Obligations or the

Prepetition Secured Obligations; provided, however, that the Carve Out and such collateral

proceeds and loans under the DIP Documents may be used for allowed fees and expenses, in an

amount not to exceed $25,000 in the aggregate, incurred solely by a Creditors’ Committee (if

appointed), in investigating (but not prosecuting or challenging) the validity, enforceability,

perfection, priority or extent of the Prepetition Secured Party Liens or Prepetition Secured

Obligations within sixty (60) days following the selection of counsel to the Creditors’ Committee

(if any) (the “Limited Amount”).




                                                46
             Case 19-11509-JTD          Doc 117        Filed 08/07/19   Page 47 of 58



               42.     Payment of Compensation. Nothing herein shall be construed as a consent

to the allowance of any professional fees or expenses of any Professional Person or shall affect

the right of the DIP Agent or the DIP Lenders to object to the allowance and payment of such

fees and expenses.

               43.     Effect of Stipulations on Third Parties.

                       (a)     Generally. The admissions, stipulations, agreements, releases, and

waivers set forth in the Interim Order and this Final Order (collectively, the “Prepetition Lien

and Claim Matters”) are and shall be binding on the Debtors, any subsequent trustee, responsible

person, examiner with expanded powers, any other estate representative, and all creditors and

parties in interest and all of their successors in interest and assigns, including, without limitation,

a Creditors’ Committee (if any) and any other official committee that may be appointed in these

Cases, unless, and solely to the extent that, a party in interest with standing and requisite

authority (other than the Debtors, as to which any Challenge (as defined below) is irrevocably

waived and relinquished) (i) has timely filed the appropriate pleadings, and timely commenced

the appropriate proceeding required under the Bankruptcy Code and Bankruptcy Rules,

including, without limitation, as required pursuant to Part VII of the Bankruptcy Rules

challenging the validity, priority, perfection, extent or enforceability of the Prepetition Secured

Party Liens, Prepetition Secured Obligations or any other Prepetition Lien and Claim Matters, or

asserting or prosecuting any claims, counterclaims, causes of action, objections, contests or

defenses against the Prepetition Secured Parties (each such proceeding or appropriate pleading

commencing a proceeding or other contested matter, a “Challenge”) by no later than the earlier

of (x) sixty (60) calendar days after the appointment of a Creditors’ Committee, or (y), with

respect to all parties in interest with requisite standing other than the Debtors, seventy-five (75)




                                                  47
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 48 of 58



days after the Petition Date (the “Challenge Deadline”), as such applicable date may be extended

in writing from time to time in the sole discretion of the Prepetition Secured Parties, or by this

Court for good cause shown pursuant to an application filed by a party in interest prior to the

expiration of the Challenge Deadline, and (ii) this Court enters judgment in favor of the plaintiff

or movant in any such timely and properly commenced Challenge proceeding and any such

judgment has become a final judgment that is not subject to any further review or appeal.

Notwithstanding the foregoing, if a chapter 7 or 11 trustee is appointed prior to the expiration of

the Challenge Deadline, he or she shall have until the later of the expiration of the Challenge

Deadline or ten (10) days after the date of appointment to assert a Challenge, subject to extension

by the Court for cause; and (b) that if the Creditors’ Committee has asserted a Challenge prior to

the Challenge Deadline, the Chapter 7 or 11 trustee will stand in the shoes of the Creditors’

Committee in such Challenge.

                      (b)     Binding Effect. To the extent no Challenge is timely and properly

commenced by the Challenge Deadline, then, without further notice, motion, or application to,

order of, or hearing before, this Court and without the need or requirement to file any proof of

claim, (i) the Prepetition Secured Obligations shall constitute allowed claims, not subject to any

Challenge (whether characterized as a counterclaim, setoff, subordination, recharacterization,

defense, avoidance, contest, attack, objection, recoupment, reclassification, reduction,

disallowance, recovery, disgorgement, attachment, “claim” (as defined by section 101(5) of the

Bankruptcy Code), impairment, subordination (whether equitable, contractual or otherwise), or

other Challenge of any kind pursuant to the Bankruptcy Code or applicable non-bankruptcy law)

and (ii) the stipulations, agreements, releases, and waivers with respect to Prepetition Secured

Party Liens, the Prepetition Secured Obligations, the Prepetition Secured Parties and any other




                                                48
             Case 19-11509-JTD           Doc 117      Filed 08/07/19   Page 49 of 58



Prepetition Lien and Claim Matters shall, pursuant to this Final Order, become binding,

conclusive, and final on any person, entity, or party in interest in the Cases, and their successors

and assigns, and in any Successor Case for all purposes and shall not be subject to challenge or

objection by any party in interest, including, without limitation, a trustee, responsible individual,

examiner with expanded powers, or other representative of the Debtors’ estates.

Notwithstanding anything to the contrary herein, if any such proceeding or Challenge is properly

and timely commenced, the Prepetition Lien and Claim Matters shall nonetheless remain binding

on all other parties in interest and preclusive as provided in subparagraph (a) above except to the

extent that any of such Prepetition Lien and Claim Matters is specifically and expressly the

subject of a timely and properly filed Challenge, which Challenge is successful as set forth in a

final judgment, and any Challenge not brought in such proceeding or Challenge shall be forever

barred; provided that if and to the extent any Challenges to any Prepetition Lien and Claim

Matters are withdrawn, denied or overruled by a final non-appealable order, such Prepetition

Lien and Claim Matters also shall be binding on the Debtors’ estates and all parties in interest.

                44.     No Third Party Rights. Except as explicitly provided for herein, this Final

Order does not create any rights for the benefit of any third party, creditor, equity holder or any

direct, indirect, or incidental beneficiary.

                45.     Section 506(c) Claims. No costs or expenses of administration which have

been or may be incurred in the Cases at any time shall be charged against the DIP Agent, DIP

Lenders or the Prepetition Secured Parties, or any of their respective claims, the DIP Collateral,

or the Prepetition Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code, or

otherwise, without the prior written consent, as applicable, of the DIP Agent, DIP Lenders or




                                                 49
             Case 19-11509-JTD          Doc 117       Filed 08/07/19    Page 50 of 58



Prepetition Secured Parties, as applicable, and no such consent shall be implied from any other

action, inaction, or acquiescence by any such agents or lenders.

               46.     No Marshaling/Applications of Proceeds. The DIP Agent, DIP Lenders,

and Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or

any other similar doctrine with respect to any of the DIP Collateral or the Prepetition Collateral,

as the case may be, and proceeds shall be received and applied pursuant to this Final Order and

the DIP Documents notwithstanding any other agreement or provision to the contrary.

               47.     Section 552(b). The DIP Agent, the DIP Lenders and the Prepetition

Secured Parties shall each be entitled to all of the rights and benefits of section 552(b) of the

Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the

Bankruptcy Code shall not apply to the DIP Agent, the DIP Lenders or the Prepetition Secured

Parties, with respect to proceeds, product, offspring or profits of any of the Prepetition Collateral.

               48.     Access to DIP Collateral. Notwithstanding anything contained herein to

the contrary and without limiting any other rights or remedies of the DIP Agent, exercisable on

behalf of the DIP Lenders, contained in the Interim Order, this Final Order, the DIP Documents

or otherwise available at law or in equity, and subject to the terms of the DIP Documents and this

Final Order, upon written notice to the landlord of any leased premises that an Event of Default

or the Termination Date has occurred and is continuing and subject to the expiration of the

Remedies Notice Period (except in respect of an imminent threat of loss of DIP Collateral (such

as in the case of perishable inventory)), the DIP Agent may, subject to the applicable notice

provisions, if any, in this Final Order and any separate applicable agreement by and between

such landlord and the DIP Agent, enter upon any leased premises of the Debtors or any other

party for the purpose of exercising any remedy with respect to DIP Collateral located thereon




                                                 50
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 51 of 58



and shall be entitled to all of the Debtors’ rights and privileges as lessee under such lease without

interference from the landlords thereunder, provided, however, that the DIP Agent may only

enter onto any leased premises of any Debtor after an Event of Default in accordance with (i) a

separate written agreement by and between the DIP Agent and any applicable landlords, (ii) non-

bankruptcy law, or (iii) a further order of this Court after notice and a hearing, and provided

further that nothing herein shall relieve the Debtors of their obligations under section 365(d)(3)

of the Bankruptcy Code. Nothing herein shall require the DIP Agent to assume any lease as a

condition to the rights afforded in this paragraph.

               49.     Limits on Lender Liability. Nothing in the Interim Order, this Final Order,

any of the DIP Documents, or any other documents related thereto shall in any way be construed

or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders or the

Prepetition Secured Parties of any liability for any claims arising from any activities by the

Debtors in the operation of their businesses or in connection with the administration of these

Cases. The DIP Agent and the DIP Lenders shall not, solely by reason of having made loans

under the DIP Facility be deemed in control of the operations of the Debtors or to be acting as a

“responsible person” or “owner or operator” with respect to the operation or management of the

Debtors (as such terms, or any similar terms, are used in the United States Comprehensive

Environmental Response, Compensation and Liability Act, 29 U.S.C. §§ 9601 et seq., as

amended, or any similar federal or state statute). Nothing in the Interim Order or this Final

Order or the DIP Documents shall in any way be construed or interpreted to impose or allow the

imposition upon the DIP Agent, the DIP Lenders or the Prepetition Secured Parties of any

liability for any claims arising from the prepetition or postpetition activities of any of the

Debtors.




                                                 51
             Case 19-11509-JTD         Doc 117       Filed 08/07/19   Page 52 of 58



               50.     Agent Consent. In any instance in this Final Order where the Prepetition

Agent is indicated as having given its consent, agreement, or authorization (to the extent such

consent, agreement, or authorization is required), the Prepetition Agent shall be deemed to have

given its consent, agreement, or authorization at the instruction of the Required Lenders (as

defined in the Prepetition Credit Agreement) and the Required Lenders shall be deemed to have

given such instruction to the Prepetition Agent. Nothing in the Interim Order or this Final Order

shall be construed to limit or affect the Prepetition Agent’s right to request instructions from the

Required Lenders in accordance with the Prepetition Loan Documents.

               51.     Insurance Proceeds and Policies. To the fullest extent provided by

applicable law, the DIP Agent (on behalf of the DIP Lenders) shall be deemed to be, without any

further action or notice, named as additional insured and lender’s loss payee on each insurance

policy maintained by the Debtors that in any way relates to the DIP Collateral.

               52.     Joint and Several Liability. Nothing in the Interim Order or this Final

Order shall be construed to constitute a substantive consolidation of any of the Debtors’ estates,

it being understood, however, that the Borrowers and Guarantor shall be jointly and severally

liable for the obligations hereunder and all DIP Obligations in accordance with the terms hereof

and of the DIP Facility and the DIP Documents.

               53.     No Superior Rights of Reclamation or Return of Goods. The rights of a

seller to reclaim or return goods are not Permitted Prior Liens and in no event shall any alleged

right of reclamation or return (whether asserted under section 546(c) of the Bankruptcy Code or

otherwise) be deemed to have priority over the Prepetition Secured Party Liens or the DIP Liens.

The Debtors shall not, without the prior consent of the DIP Agent, return goods pursuant to

section 546(h) of the Bankruptcy Code.




                                                52
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 53 of 58



               54.    Wells Fargo Letters of Credit. Nothing contained in this Order or the DIP

Documents grants a lien, claim, mortgage or security interest in the collateral held by Wells

Fargo Bank, N.A. (“Wells Fargo”) securing any letters of credit issued by Wells Fargo (“WF

Collateral”) to beneficiaries identified by the Debtors, including letter of credit numbers

xxxxxxx6725U, xxxxxx306U, xxxxxx286U and xxxxxx265U (the “WF LCs”) that is superior to

any lien, claim, mortgage or security interest held by Wells Fargo in the WF Collateral on the

Petition Date. As of the Petition Date, the WF Collateral included, without limitation, Certificate

of Deposit account numbers xxxxxx1388, xxxxxx2055, xxxxxx9595 and xxxxxx3353

(collectively, “WF CDs”), which were opened with the proceeds of Certificate of Deposit

account numbers xxxxxx7030, xxxxxx9587, xxxxxx9595, xxxxxx9603 and/or xxxx8862, as well

as all proceeds of the current WF CDs. The automatic stay imposed under section 362(a) of the

Bankruptcy Code is modified to allow Wells Fargo to draw down against the WF Collateral all

amounts owed pursuant to the terms of the Standby Letter of Credit Agreement and Credit

Agreement between Wells Fargo and Restaurants Unlimited, Inc., dated October 18, 2013

(collectively, the “WF LC Agreements”) and collect any fees, including but not limited to

attorneys’ fees and costs, owed under the WF LC Agreements, in each case, in accordance with

the terms thereof; provided, however, to the extent Wells Fargo seeks to collect any such

amounts from any account(s) held by the Debtors at Wells Fargo other than the accounts

maintaining the WF CDs (each such account, an “Unrestricted Account”), Wells Fargo shall

provide advance written notice of such intent to Debtors, the U.S. Trustee and the DIP Agent and

such parties shall be entitled to seek a determination of the Bankruptcy Court as to the

applicability of the automatic stay imposed under section 362(a) of the Bankruptcy Code to such

action by filing a motion no later than five (5) business days after receipt of such notice. If the




                                                53
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 54 of 58



Debtors, the U.S. Trustee or the DIP Agent do not timely file such motion, the automatic stay

imposed under section 362(a) shall be deemed modified to allow Wells Fargo to collect any such

amounts from the Unrestricted Accounts.

       Nothing contained in this Order shall affect Wells Fargo’s ability to administer the

Debtor’s bank accounts pursuant to the terms of the Final Order (I) Authorizing the Debtors to

(A) Continue to Operate the Cash Management System, (B) Honor Certain Prepetition

Obligations Related Thereto, and (C) Maintain Existing Business Forms, and (II) Granting

Related Relief, including, without limitation, the ability to deduct applicable fees and expenses

as provided in paragraph 8 thereof.

               55.     Rights Preserved. Notwithstanding anything herein to the contrary, the

entry of this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the DIP Agent’s, the DIP Lenders’ and the Prepetition Secured Parties’ right to

seek any other or supplemental relief in respect of the Debtors; (b) any of the rights of any of the

DIP Agent, the DIP Lenders and/or the Prepetition Secured Parties under the Bankruptcy Code

or under non-bankruptcy law, including, without limitation, the right to (i) request modification

of the automatic stay of section 362 of the Bankruptcy Code, (ii) request dismissal of any of the

Cases or Successor Cases, conversion of any of the Cases to cases under Chapter 7, or

appointment of a Chapter 11 trustee or examiner with expanded powers, or (iii) propose, subject

to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11 plan or plans; or (c) any

other rights, claims or privileges (whether legal, equitable or otherwise) of any of the DIP Agent,

the DIP Lenders or the Prepetition Secured Parties. Notwithstanding anything herein to the

contrary, the entry of this Final Order is without prejudice to, and does not constitute a waiver of,

expressly or implicitly, the Debtors’, a Creditors’ Committee’s (if appointed) or any party in




                                                 54
             Case 19-11509-JTD         Doc 117       Filed 08/07/19     Page 55 of 58



interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence except as expressly set forth in this Final Order.

               56.    No Waiver by Failure to Seek Relief. The failure of the DIP Agent, the

DIP Lenders or the Prepetition Secured Parties’ to seek relief or otherwise exercise their rights

and remedies under the Interim Order, this Final Order, the DIP Documents, or applicable law,

as the case may be, shall not constitute a waiver of any of the rights hereunder, thereunder, or

otherwise of the DIP Agent, DIP Lenders, the Prepetition Secured Parties, the Creditors’

Committee (if appointed) or any party in interest.

               57.    Binding Effect of Final Order. Immediately upon execution by this Court,

the terms and provisions of this Final Order shall become valid and binding upon and inure to the

benefit of the Debtors, DIP Agent, DIP Lenders, Prepetition Secured Parties, all other creditors

of any of the Debtors, any Creditors’ Committee (or any other court appointed committee)

appointed in the Cases, and all other parties-in-interest and their respective successors and

assigns, including any trustee or other fiduciary hereafter appointed in any of the Cases, any

Successor Cases, or upon dismissal of any Case or Successor Case.

               58.    No Modification of Final Order. Until and unless the DIP Obligations

have been indefeasibly paid in full in cash (such payment being without prejudice to any terms or

provisions contained in the DIP Facility which survive such discharge by their terms), and all

commitments to extend credit under the DIP Facility have been terminated, the Debtors

irrevocably waive the right to seek and shall not seek or consent to, directly or indirectly: (a)

without the prior written consent of the DIP Agent and DIP Lenders, (i) any modification, stay,

vacatur or amendment to this Final Order; or (ii) a priority claim for any administrative expense

or unsecured claim against the Debtors (now existing or hereafter arising of any kind or nature




                                                55
             Case 19-11509-JTD        Doc 117        Filed 08/07/19   Page 56 of 58



whatsoever, including, without limitation any administrative expense of the kind specified in

sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or

Successor Cases, equal or superior to the DIP Superpriority Claim, other than the Carve Out; (b)

without the prior written consent of the DIP Agent and DIP Lenders, any order allowing use of

Cash Collateral (other than as permitted during the Remedies Notice Period) resulting from DIP

Collateral or Prepetition Collateral; (c) without the prior written consent of the DIP Agent and

DIP Lenders, any lien on any of the DIP Collateral with priority equal or superior to the DIP

Liens, except as specifically provided in the DIP Documents or this Final Order; or (d) without

the prior written consent of the Prepetition Agent and Prepetition Lenders, (i) any lien on any of

the DIP Collateral with priority equal or superior to the Prepetition Secured Party Liens or

Adequate Protection Liens, (ii) a priority claim for any administrative expense or unsecured

claim against the Debtors (now existing or hereafter arising of any kind or nature whatsoever,

including, without limitation any administrative expense of the kind specified in sections 503(b),

506(c), 507(a) or 507(b) of the Bankruptcy Code) in any of the Cases or Successor Cases, equal

or superior to the Adequate Protection Claim, or (iii) modify any other adequate protection

granted hereunder.     The Debtors irrevocably waive any right to seek any amendment,

modification or extension of this Final Order without the prior written consent, as provided in the

foregoing, of the DIP Agent, and no such consent shall be implied by any other action, inaction

or acquiescence of the DIP Agent.

               59.    Final Order Controls. Except as specifically amended, supplemented or

otherwise modified hereby, all of the provisions of the Interim Order shall remain in full effect

and are hereby ratified by this Final Order. In the event of any inconsistency between the terms




                                                56
             Case 19-11509-JTD         Doc 117        Filed 08/07/19   Page 57 of 58



and conditions of the DIP Documents, the Interim Order and of this Final Order, the provisions

of this Final Order shall govern and control.

               60.     Discharge. The DIP Obligations and the obligations of the Debtors with

respect to the adequate protection provided herein shall not be discharged by the entry of an

order confirming any plan of reorganization in any of the Cases, notwithstanding the provisions

of section 1141(d) of the Bankruptcy Code, unless such obligations have been indefeasibly paid

in full in cash, on or before the effective date of such confirmed plan of reorganization, or the

DIP Agent or the Prepetition Agent, as applicable, has otherwise agreed in writing. None of the

Debtors shall propose or support any plan of reorganization or sale of all or substantially all of

the Debtors’ assets, or order confirming such plan or approving such sale, that is not conditioned

upon the indefeasible payment of the DIP Obligations in full in cash within a commercially

reasonable period of time (and in no event later than the effective date of such plan of

reorganization or sale) (a “Prohibited Plan or Sale”) without the written consent of the DIP

Agent and the DIP Lenders. For the avoidance of doubt, the Debtors’ proposal or support of a

Prohibited Plan or Sale, or the entry of an order with respect thereto, shall constitute an Event of

Default hereunder and under the DIP Documents.

               61.     Survival. The provisions of this Final Order and any actions taken

pursuant hereto shall survive entry of any order which may be entered: (a) confirming any plan

of reorganization in any of the Cases; (b) converting any of the Cases to a case under Chapter 7

of the Bankruptcy Code; (c) dismissing any of the Cases or any Successor Cases; or (d) pursuant

to which this Court abstains from hearing any of the Cases or Successor Cases. The terms and

provisions of this Final Order, including the claims, liens, security interests and other protections

granted to the DIP Agent, DIP Lenders and Prepetition Secured Parties granted pursuant to this




                                                 57
               Case 19-11509-JTD       Doc 117       Filed 08/07/19   Page 58 of 58



Final Order and/or the DIP Documents, notwithstanding the entry of any such order, shall

continue in the Cases, in any Successor Cases, or following dismissal of the Cases or any

Successor Cases, and shall maintain their priority as provided by this Final Order until all the

DIP Obligations, pursuant to the DIP Documents and this Final Order, have been indefeasibly

paid in full in cash (such payment being without prejudice to any terms or provisions contained

in the DIP Facility which survive such discharge by their terms), and all commitments to extend

credit under the DIP Facility are terminated.         The terms and provisions concerning the

indemnification of the DIP Agent, the other DIP Secured Parties and the Prepetition Secured

Parties shall continue in the Cases, in any Successor Cases, following dismissal of the Cases or

any Successor Cases, following termination of the DIP Documents and/or the indefeasible

repayment of the DIP Obligations. In addition, the terms and provisions of this Final Order shall

continue in full force and effect for the benefit of the Prepetition Secured Parties notwithstanding

the repayment in full of or termination of the DIP Obligations.

                62.    Nunc Pro Tunc Effect of this Final Order. This Final Order shall constitute

findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect

and be enforceable nunc pro tunc to the Petition Date immediately upon execution thereof.

                63.    Retention of Jurisdiction. The Court has and will retain jurisdiction to

enforce the terms of, any and all matters arising from or related to the DIP Facility, and/or this

Final Order.




       Dated: August 7th, 2019                              JOHN T. DORSEY
       Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE




                                                58
